Citation Nr: 0902333	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin disability, to 
include urticaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1947.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2007.  This matter was 
originally on appeal from rating decisions dated in October 
and December 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's skin conditions, to include urticaria, are not 
related to active service.


CONCLUSION OF LAW

A skin disability, to include urticaria, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§  1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2007 Remand, the Appeals 
Management Center (AMC) obtained service medical records 
identified by the Board, scheduled a VA examination, 
readjudicated the claim, and issued a Supplemental Statement 
of the Case.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's March 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
April 2007 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The April 2007 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2008.  

The veteran's service treatment records, VA medical treatment 
records, and private medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded a VA examination in October 2004.  38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The veteran contends that that his skin was contaminated when 
as part of a Navy work party, he handled confiscated Japanese 
arms, rifles, and small guns that were treated with a 
contaminated grease-like material.  In August 2004, the 
veteran reported that handling these arms in October 1945 
caused scabs and blisters on his body and ear dermatitis.  
The veteran also reported that some time in 1946/1947, he had 
severe breakouts with hives and raised red skin blotches on 
his body, back, and face.  The veteran noted that it was 
exposure to arms that caused his post-service skin disorders 
which consists of dermatitis, skin cancer, keratoses, moles, 
and various skin eruptions.  

Service medical records indicate that the veteran presented 
with a sore, inflamed throat, slight rash, and temperature of 
99.4 on September 9, 1944.  On September 11, 1944, fauces 
were unchanged, but the erythema rash was more pronounced and 
the veteran complained of angina in the throat.  On September 
13, 1944, the veteran's temperature was 102 degrees, he was 
vomiting, and fauces were smooth and edematous.  It was noted 
that the rash was typical of scarlet fever, and a diagnosis 
of scarlet fever was rendered.  

The veteran presented with a rash on October 3, 1944.  
Physical examination demonstrated punctuate erythematous rash 
on trunk and upper extremities.  No diagnosis was rendered 
but an uneventful recovery was noted.    

On March 13, 1947, the veteran presented with complaints of 
hives.  The veteran stated that since July 1946 he had been 
bothered daily with urticaria.  He was transferred to USNH 
Balboa Park, San Diego, for observation.  Hospital record 
dated March 13, 1947 indicates that the veteran reported that 
for 2-3 years, he had been complaining of hives that come and 
go with no definite time relation and that wool and candy 
(sugar) seemed to make the condition worse.  The veteran 
reported that the condition seemed to be worse at night when 
he got them all over his body from head to toe.  The veteran 
denied a history of allergies, hay fever, asthma or other 
familial diseases.  Physical examination indicated normal 
skin with no urticaria or hives.  Impression was possible 
hives.  A March 17, 1947 entry noted some improvement.  A 
March 24, 1947 entry noted that patch test and intradermal 
for wool was negative.  A March 25, 1974 entry indicated that 
for 5 days since the veteran had been away from woolen 
garments, urticaria had subsided and that further history 
revealed that veteran was unable to wear tweed during 
civilian life and that he was forced to cease ROTC program 
due to the wearing of wool shirts.  An April 1, 1947 entry 
noted repeat patch and intradermal for wool.  An April 7, 
1947 entry noted that the veteran had been wearing dungarees 
for 2 weeks with only mild pruritis.  He was prescribed to 
change to regulation uniform.  An April 17, 1947 entry noted 
urticarial manifestations after wearing wool uniform.  An 
April 18, 1947 entry noted patch test to wool negative and 
that diagnosis was changed to urticaria.  An April 28, 1847 
entry noted that the veteran appeared before Board of Medical 
Survey.  It was also noted that the diagnosis was urticaria, 
that the disability was not the result of the veteran's own 
misconduct, and that he was unfit for service.  Discharge 
from service was recommended.

The Report of Medical Survey, dated April 28, 1947, noted 
that the veteran had been admitted to the sick list on board 
the U.S.S. SPANGLER (DE-696) on March 13, 1947 complaining of 
itching wheals over the trunk and extremities.  It also noted 
that according to the veteran's own statement, accepted by 
the Board of Medical Survey, he had had recurrent attacks of 
hives for the previous four (4) years precipitated by heat 
and woolen clothing, that although he never consulted a 
physician in civilian life he resorted to the use of various 
proprietary remedies which controlled the attacks, and that 
when he was attending school in 1943, he was forced to cease 
the Reserve Officers' Training Corps program due to pruritis 
and hives precipitated by the wearing of a woolen uniform.  
The Report of Medical Survey noted that on admission to the 
hospital, the dermatological examination revealed 
erythematous wheals over the trunk and extremities, that the 
remainder of the physical examination and laboratory 
examinations, including the intradermal and patch test for 
wool, was negative except for a ten percent (10%) 
eosinophilia in the blood smear, and that since admission, 
the veteran had had periods of remission and recurrence 
precipitated by heat and the wearing of woolen clothing.  The 
Survey noted that the clinical findings were those of 
urticaria, that the veteran did not desire or require further 
hospitalization, and that he had been advised of the findings 
of the Board and did not desire to submit a statement in 
rebuttal.  The Report of Medical Survey also determined that 
the urticaria was not the result of the veteran's own 
misconduct, was not incurred in line of duty, and existed 
prior to enlistment.  The Report of Medical Survey also 
recommended that the veteran be discharged from the Navy as 
being unfit for service.

In July 1947, VA received the veteran's application for 
compensation which notes, "Urticaria - Allergic to wool and 
heat.  Began to bother me in July 1946.  Had bothered me 
prior to enlistment but not enough to see a doctor."  

In support of his claim, the veteran has submitted a letter 
from his private physician, Dr. C.W.C., dated in August 2004 
which, in pertinent part, notes that he had been the 
veteran's family physician for many years and that during 
that time he treated the veteran for chronic allergic 
dermatitis, multiple actinic keratosis, and malignant 
melanoma.  Dr. C.W.C. stated that the type of skin problems 
that the veteran exhibited were usually associated with 
exposure to skin irritants such as sunlight, and chemicals 
and that the veteran had documented exposure to chemicals and 
treatment for that exposure during his service time.  Dr. 
C.W.C. opined that it was entirely plausible that the 
veteran's current skin problems could be the result of the 
veteran's service-connected exposure.

In October 2004, the veteran underwent a VA examination.  The 
veteran reported problems with his skin ever since he was in 
the Navy and noted having problems with chronic allergic 
dermatitis, multiple actinic keratoses, and malignant 
melanoma.  The veteran reported that while in the Navy, he 
developed a rash on his face, hands, and back following 
removal of enemy munitions from an island in the Pacific and 
that medical evaluation at that time revealed urticarial 
rash.  The examiner noted that in 1947, at the time of his 
medical review prior to discharge the veteran gave a history 
of having recurrent urticarial rash for the previous four 
years and apparently noted that this occurred whenever he got 
hot or wore wool.  The examiner noted that the patch test to 
wool was negative during his active duty evaluation.  The 
examiner noted that the veteran was currently experiencing 
episodes of hives three to four times a year and varying 
problems with skin cancers and actinic keratosis with cryo 
and surgical removals.  The veteran had a malignant melanoma 
removed from the right lower back in 1978.

Physical examination demonstrated no active urticarial 
lesions.  He had a well-healed surgical scar on his right mid 
to lower back from prior melanoma removal.  No disfigurement 
or tenderness.  His arms had sun exposure damage from mid 
upper arm to hands and his face had mild sun exposure damage.  
There was no evidence of actinic keratosis, squamous cell 
carcinoma, basal cell carcinoma, or melanoma on his body at 
that time.  The examiner diagnosed recurrent 
urticaria/chronic allergic dermatitis and a prior history of 
malignant melanoma and recurrent actinic keratoses.  The 
examiner opined that there was no evidence that the veteran's 
current skin problems were related to any chemical exposure 
or prior scarlet fever during his military service.  The 
examiner noted that his urticaria/chronic allergic 
dermatitis, by his own statement in 1947, began prior to his 
military service.  The examiner also noted that the veteran's 
malignant melanoma and recurrent actinic keratosis could not 
be related to any service-connected condition or chemical 
exposure.   

The first matter is whether the veteran is entitled to the 
presumption of soundness as to the veteran's skin disorder.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).

The veteran's service medical records indicate that at 
enlistment in August 1944, clinical evaluation of the 
veteran's skin was normal.  The veteran certified that he was 
not concealing any disease or injury.  The only defect noted 
was lice.  Therefore, as a skin disorder was not noted on 
entrance into service, the veteran is entitled to the 
presumption of soundness as to skin disorder.

The next matter is whether there is clear and unmistakable 
evidence that a skin disorder pre-existed active service.  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  The burden of proof is on VA to 
rebut the presumption by producing clear and unmistakable 
evidence that a disability existed prior to service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (2007).  

The Board finds that the Board of Medical Survey's finding 
that the veteran's urticaria existed prior to service coupled 
with the veteran's statements in 1947 that his urticaria 
existed prior to service is clear and unmistakable evidence 
that urticaria existed prior to service.  The Board notes 
that the veteran contends that the evidence which indicates 
that he had to discontinue participation in ROTC prior to 
military enlistment due to problems with urticaria is not 
accurate.  He states that he left the ROTC program because he 
quit school in November 1943.  However, even without this 
fact, the veteran's own statements in 1947, both to the 
physicians at the hospital and on his initial VA application 
for compensation, are sufficient to lead the Board to the 
same conclusion that urticaria existed prior to service. 

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).  A finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In March 2007, the Board remanded the case for a medical 
opinion as to whether the veteran's urticaria underwent a 
permanent increase in severity during service and if so was 
it due to the natural progress of the disease.  In July 2008, 
the VA examiner who conducted the October 2004 VA 
examination, stated that there was no evidence to suggest 
that the veteran's urticaria was permanently worsened by 
service as it related to exposure to wool uniforms and noted 
that this would have been self limiting and would not have 
caused predisposition to any changes in his urticarial 
condition once out of service.

Thus, the Board reaches the conclusion that the record, 
viewed as a whole, demonstrates by clear and unmistakable 
evidence that the veteran's urticaria was not aggravated by 
active service.  

Accordingly, the Board concludes that there is clear and 
unmistakable evidence that urticaria preexisted the veteran's 
service and was not aggravated by service; therefore, the 
presumption of soundness is rebutted.  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's urticaria was not aggravated by 
service in order to conclude that the presumption of 
soundness was rebutted.

The Board notes that the veteran's claim is not confined to 
just the diagnosis of urticaria as he contends that his other 
skin conditions were caused by exposure to contaminated 
Japanese arms.  Up until the October 2005 Supplemental 
Statement of the Case, the RO adjudicated only the claim for 
urticaria.  The October 2005 Supplemental Statement of the 
Case also included basal cell carcinoma (claimed as a skin 
condition).  Thus, the Board will address whether the veteran 
has a service-connected skin condition.

The first question that must be addressed, therefore, is 
whether incurrence of a chronic skin disease, other than 
urticaria, is factually shown during service.  The Board 
concludes it was not.  Other than urticaria, the only other 
diagnosis rendered for symptoms of a rash was scarlet fever.  
Thus, the Board cannot conclude a "chronic" skin condition, 
other than urticaria, was incurred during service without 
some indication that a chronic skin disability exists.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and 1978, the first indication of 
a skin disability in the record, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current skin disorders.  The October 2004 VA 
examiner diagnosed recurrent urticaria/chronic allergic 
dermatitis and prior history of malignant melanoma and 
recurrent actinic keratoses.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disabilities and military 
service.

As noted above, the veteran's treating physician, Dr. C.W.C., 
stated that the type of skin problems that the veteran 
exhibited were usually associated with exposure to skin 
irritants such as sunlight and chemicals and that the veteran 
had documented exposure to chemicals and treatment for that 
exposure during his service time.  Dr. C.W.C. opined that it 
was entirely plausible that the veteran's current skin 
problems could be the result of the veteran's service-
connected exposure and opined that the veteran's current, 
chronic skin problems could very likely have resulted from 
service-connected events.

The October 2004 VA examiner, however, as noted above, opined 
that there was no evidence that the veteran's current skin 
problems were related to any chemical exposure or prior 
scarlet fever during his military service and stated that the 
veteran's malignant melanoma and recurrent actinic keratosis 
could not be related to any service-connected condition or 
chemical exposure.   
  
The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
skin disabilities are related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the treating 
physician's favorable medical opinion.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Also, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The treating physician's opinion unfortunately fails to take 
into account the relevant service medical records on file 
which are absent any type of treatment for chemical exposure.  
Although Dr. C.W.C. notes that the veteran has documented 
exposure to chemicals and treatment for that exposure during 
his service time, there is no such documentation in the 
record.  Thus, Dr. C.W.C.'s opinion is not competent medical 
evidence. 

In comparison, the VA examiner's opinion was rendered only 
after review of the claims file and physical examination of 
the veteran.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced to support this claim 
including his testimony presented in July 2006.  The veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, while the veteran may sincerely believe 
that his skin disorders are related to his military service, 
as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.      




ORDER

Entitlement to service connection for a skin disability, to 
include urticaria, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


